Citation Nr: 1730064	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for Reiter's Syndrome, prior to March 1, 2014.

2.  Entitlement to an evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the left wrist due to Reiter's Syndrome (previously rated as Reiter's Syndrome with no chronic residuals).

3.  Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion in the right wrist due to Reiter's Syndrome (previously rated as Reiter's Syndrome with no chronic residuals). 

4.  Entitlement to an evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the fingers of the left hand due to Reiter's Syndrome (previously rated as Reiter's Syndrome with no chronic residuals). 

5.  Entitlement to an evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the fingers of the right hand due to Reiter's Syndrome (previously rated as Reiter's Syndrome with no chronic residuals). 

6.  Entitlement to an evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the left knee due to Reiter's Syndrome (previously rated as Reiter's Syndrome with no chronic residuals). 

7.  Entitlement to an evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the right knee due to Reiter's Syndrome (previously rated as Reiter's Syndrome with no chronic residuals). 

8.  Entitlement to an evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the left ankle due to Reiter's Syndrome (previously rated as Reiter's Syndrome with no chronic residuals). 

9.  Entitlement to an evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the right ankle due to Reiter's Syndrome (previously rated as Reiter's Syndrome with no chronic residuals). 

10.  Entitlement to an evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the left foot due to Reiter's Syndrome with plantar fasciitis (previously rated as Reiter's Syndrome with no chronic residuals and bilateral plantar fasciitis). 

11.  Entitlement to an evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the right foot due to Reiter's Syndrome with plantar fasciitis (previously rated as Reiter's Syndrome with no chronic residuals and bilateral plantar fasciitis). 

12.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with peptic ulcer residuals.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  There, in pertinent part, the RO granted the Veteran's claims for service connection for Reiter's Syndrome and gastroesophageal reflux disease (GERD); a zero percent (compensable) evaluation was assigned to both, effective from November 1, 2008.  The Veteran perfected an appeal of the initial ratings assigned following the November 2008 grants of service connection. 

In January 2014, the Board remanded the claims for higher ratings for GERD and Reiter's Syndrome.  In September 2014, the RO granted a 10 percent rating for GERD, effective in November 2008.  In October 2014 the RO granted separate 10 percent rating for arthritis of the hands, wrists, ankles, knees, and feet, effective March 1, 2014.    

Following an appeal, in July 2016, the Board denied the Veteran's claim for a rating in excess of 10 percent for GERD, and remanded the remaining issues regarding higher initial ratings for Reiter's Syndrome to include arthritis of the hands, wrists, ankles, knees, and feet, in July 2016.

The Veteran appealed the Board's July 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Partial Remand (JMPR), the parties agreed that the Board's decision should be vacated regarding the issue of entitlement to a disability rating in excess of 10 percent for GERD.  The Court vacated the Board's July 2016 decision and remanded this claim to the Board for action consistent with the JMPR.  That portion of the Board's decision which involved the higher disability ratings for the Veteran's service-connected Reiter's Syndrome to include arthritis of the hands, wrists, ankles, knees, and feet were not disturbed.

The issue of entitlement to an evaluation in excess of 10 percent for GERD is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 1, 2014, there are no complaints, finding or diagnosis regarding the left and right wrist as chronic residuals of Reiter's Syndrome.

2.  For the period beginning March 1, 2014, the Veteran's bilateral wrist disabilities affected by Reiter's Syndrome were manifested by symptoms of painful motion, some limitation of motion of the wrist with complaints of pain, but has not been manifested by ankylosis.

3.  Since the initial grant of service connection, the joints of the fingers affected by Reiter's Syndrome were manifested by symptoms of painful motion, some limitation of motion of the fingers with complaints of weakened grip.

4.  Since the initial grant of service connection, the bilateral knee disabilities affected by Reiter's Syndrome were manifested by symptoms of painful motion, limitation of motion with complaints of pain and arthritis.

5.  Since the initial grant of service connection, the bilateral ankle disabilities affected by Reiter's Syndrome were manifested by symptoms of painful motion, limitation of motion of the ankles with complaints of pain.

6.  Since the initial grant of service connection, the bilateral foot disabilities affected by Reiter's Syndrome were manifested by symptoms of painful motion, limitation of motion of the feet with complaints of pain.


CONCLUSIONS OF LAW

1.  Prior to March 1, 2014, the criteria for a compensable disability rating for chronic residuals of painful motion in the wrists due to Reiter's Syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5215 (2016).

2.  Since March 1, 2014, the criteria for a rating in excess of 10 percent for chronic residuals of painful motion in the wrists due to Reiter's Syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5215 (2016).

3.  Since November 2008, the criteria for a 10 percent rating for chronic residuals of painful motion in the fingers due to Reiter's Syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5229 (2016).

4.  The criteria for a rating in excess of 10 percent for chronic residuals of painful motion in the fingers due to Reiter's Syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5229 (2016).

5.  Since November 2008, the criteria for a 10 percent rating for chronic residuals of painful motion in the knees due to Reiter's Syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5260, 5261 (2016).

6.  The criteria for a rating in excess of 10 percent for chronic residuals of painful motion in the knees due to Reiter's Syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5260, 5261 (2016).

7.  Since November 2008, the criteria for a 10 percent rating for chronic residuals of painful motion in the ankles due to Reiter's Syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5271 (2016).

8.  The criteria for a rating in excess of 10 percent for chronic residuals of painful motion in the ankles due to Reiter's Syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5271 (2016).

9.  For the period from November 2008 to February 2014, the criteria for a 10 percent rating for chronic residuals of painful motion in the left and right foot due to Reiter's Syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5283 (2016).

10.  The criteria for a rating in excess of 10 percent for chronic residuals of painful motion in the left and right foot due to Reiter's Syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5283 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375(Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374(Fed. Cir. 2009).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

In the prior remand the Board requested that the RO schedule the Veteran for additional examination.  The Board also requested that prior to examination that the examiner review the Veteran's e-file prior to examinations.  While QTC examinations were provided the examiner did not have the Veteran's file for review.  The Court has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  

However, in this case, the Veteran accurately recounted his medical history during these examinations.  The examiner interviewed the Veteran regarding his relevant symptomatology and performed a pertinent physical assessment including review of or undertaking diagnostic testing as needed.  All questions necessary to render the determination made herein thus were answered.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The December 2016 QTC examinations accordingly are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Schedular Evaluation of Reiter's Syndrome

VA's rating schedular does not have rating criteria specifically for Reiter's Syndrome.  Where a particular disability for which the Veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Reiter's Syndrome is defined as the association of urethritis, iridocyclitis, mucocutaneous lesions and arthritis, sometimes with diarrhea; one of more of these conditions may recur at intervals of months or years, but the arthritis may be persistent.  See Stedman's Medical Dictionary, 27th ed., pg. 1765.  The RO has accordingly rated the Veteran's Reiter's Syndrome under the criteria for rheumatoid or atrophic arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 5002.

Diagnostic Code 5002 in turn provides that rheumatoid (atrophic) arthritis will be rated as an active process or on the basis of chronic residuals, with the higher rating assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating. 

Under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a. 

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011). 

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59. 

Moreover, "for the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints," whereas "multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities... are considered groups of minor joints, ratable on a parity with major joints."  38 C.F.R. § 4.45 (f).

Entitlement to a compensable initial evaluation for Reiter's Syndrome, prior to March 1, 2014.

Based on in-service treatment as well as VA examination, service connection was granted for service for Reiter's Syndrome, in a November 2008 rating action.  A noncompensable rating was assigned effective November 1, 2008, the first date following discharge.  

In October 2014, the RO granted separate 10 percent ratings for chronic residuals of Reiter's Syndrome based on limitation of motion of the wrists, hands, ankles, feet, and knees, effective March 1, 2014.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  As explained in Fenderson, the Board will consider whether staged ratings are warranted.  

As explained below, the medical evidence of record reveals that the Veteran's service-connected Reiter's Syndrome was/is not in an active process which would warrant a compensable evaluation under Code 5002.  While VA examination reports indicate that the Veteran's clinical picture was compatible with prior Reiter's Syndrome there was and is no current evidence for inflammatory activity.  Findings revealed no evidence of anemia or weight loss, and there is no evidence showing incapacitating exacerbations occurring 3 or more times a year or a lesser number over prolonged periods due to an active process. 

Although his Reiter's Syndrome was not in an active process prior to March 2014 when considering manifestations, it was productive of chronic residuals of the fingers, ankles, feet, and knees, requiring consideration under the appropriate diagnostic codes for the specific joints involved.  See Code 5002. 

Looking to the appropriate limitation of motion codes, the evidence does not support a compensable evaluation for the Veteran's fingers, hands, ankles, feet, or knees, based on actual limitation of motion since such motion had been shown to be normal or close to normal.  These findings by themselves simply do not warrant compensable evaluations under the applicable limitation of motion codes under 5229, 5260, 5271, and 5283.  But considering the Veteran's complaints and symptomatology reported prior to and since Mach 2014 and granting the benefit-of the-doubt, the Board finds that the chronic residuals of Reiter's Syndrome involving the Veteran's hands, ankles, feet, and knees warrant compensable, 10 percent, evaluations for limitation of motion due to painful motion, from the date of the grant of service connection for Reiter's Syndrome, November 1, 2008.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5229, 5260, 5271, and 5283; Fenderson, supra.  (However, as explained below, a compensable rating is not warranted for Reiter's Syndrome involving the Veteran's wrists prior to March 1, 2014.) 

Entitlement to higher initial evaluations for chronic residuals of painful motion due to Reiter's Syndrome

As noted above, in October 2014, the RO granted separate 10 percent ratings for chronic residuals of Reiter's Syndrome based on limitation of motion for the wrists, hands, ankles, feet, and knees, effective March 1, 2014.

Chronic residuals of painful motion in the left and right wrists due to Reiter's Syndrome

Under Diagnostic Code 5215 (wrist, limited motion), limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  A 10 percent rating is the maximum schedular rating available under DC 5215.  38 C.F.R. § 4.71a.

Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The Veteran's dominant hand is the left.  

Pursuant to the Veteran's claim, pre-discharge VA examination was conducted in September 2008.  The Veteran reported his medical history describing the initial diagnosis of Reiter's Syndrome in the mid-80's.  At that time, his symptoms were treated with ibuprofen.  In the past 20 years, he has had 2-3 recurrences.  The last episode he experienced was 4 years previously, and lasted 6 months.  He had daily joint pain of the hands, knees, and feet/heels.  He described the pain as 2 on a scale of 10 that may increase to 5 depending on activity.  He was not on current treatment.  The neurological examination was normal.  The Veteran did not refer to bilateral wrist pain.  Nor were there diagnoses or clinical findings pertaining to the wrists reported.  As such, there were no clinical findings that were pertinent to the wrists documented in the examination report.  The record contains VA outpatient records dated from 2008 to 2014.  There are no noted references to wrists problems.  However, on examination, his grip was considered normal.

The Veteran was afforded a QTC examination in December 2016 to evaluate the severity of his bilateral wrist disability.  He reported his medical history as outlined above.  The Veteran reported increased joint pain.  He indicated that he had flare ups that resulted in pain and stiffness.  He stated that his main functional loss or impairment was difficulty with range of motion.  

On examination, the left and right wrists' dorsiflexion was from zero to 60 degrees, palmar flexion from zero to 60 degrees, ulnar deviation from zero to 40 degrees, and radial deviation from zero to 20 degrees.  Pain was noted on weightbearing, but did not result in functional loss.  

On repetitive testing of each wrist, there was additional functional loss with pain and lack of endurance.  After 3 repetitive motions each wrists' range of motion was reduced.  Dorsiflexion was from zero to 55 degrees, palmar flexion from zero to 55 degrees, ulnar deviation from zero to 35 degrees, and radial deviation from zero to 20 degrees for each wrist.  Dorsiflexion was from zero to 50 degrees, palmar flexion from zero to 50 degrees, ulnar deviation from zero to 30 degrees, and radial deviation from zero to 15 degrees for each wrist.  During flare-ups, dorsiflexion was from zero to 45 degrees, palmar flexion from zero to 45 degrees, ulnar deviation from zero to 25 degrees, and radial deviation from zero to 10 degrees.  The examiner indicated that pain and lack of endurance with use over time would cause further reduction in motion.  There was no reduction in muscle strength or evidence of muscle atrophy.

The Veteran is currently assigned the maximum schedular evaluation for each wrist limitation of motion, 10 percent under Diagnostic Code 5215.  Because the disability rating for the Veteran's service-connected bilateral wrist disability is rated under a code for limitation of motion, the Board has reviewed the evidence in order to determine whether the Veteran's wrists could be assigned an additional disability rating under 38 C.F.R. §§ 4.40 and 4.45.  However, because the Veteran is already receiving the maximum disability rating available for limitation of motion of the wrist, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

As noted above, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

The assigned disability rating of 10 percent for the each wrist is effective as of March 1, 2014.  Prior to March 2014, there is no evidence of wrist symptomatology.  At the initial VA examination in September 2008, the Veteran did not complain and there are no objective findings related to the wrists that were noted in the examination report.  As there is no evidence of wrist disability secondary to Reiter's Syndrome prior to the March 1, 2014, the Board does not find that a compensable rating is warranted for the wrists prior to the currently assigned effective date.

Chronic residuals of painful motion in the fingers of the left and right hands due to Reiter's Syndrome

Limitation of motion of individual digits are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5228 limitation of motion of a thumb warrants a noncompensable rating of the thumb when there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when there is a gap of one to two (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

Under DC 5229, (limitation of motion of the index and long fingers), a noncompensable rating is warranted for a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and with extension limited by no more than 30 degrees.  A 10 percent disability rating is warranted for a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230 any limitation of motion of the ring (4th finger) or little (5th) finger warrants a noncompensable evaluation.  Normal range of finger motion for all fingers except the thumb is as follows: for the metacarpophalangeal (MCP) joint, from zero to 90 degrees on flexion; for the proximal interphalangeal (PIP) joint, from zero to 100 degrees on flexion; and for the distal (terminal) interphalangeal (DIP) joint, from zero to 70 or 80 degrees on flexion. 

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45.

On examination of the hands and fingers in September 2008, the Veteran reported his medical history describing the initial diagnosis of Reiter's Syndrome in the mid-80's.  The Veteran reported that he was left-handed.  He had daily joint pain of the hands, legs, knees, and feet.  He described the pain as 2 on a scale of 10 that may increase to 5 depending on activity.  He was not receiving any treatment.  There was no loss of hand grip.  The neurological examination was normal.  There was no impaired strength or dexterity of his hands.  There was not a gap between any finger and the proximal transverse crease.  There was no inflammation or ankylosis of any finger.  There was no weakness.  

At the QTC examination conducted in December 2016, the Veteran reported decreased symptoms since the initial diagnosis in 1982.  He indicated that on flare ups he experience increased pain and stiffness.  He indicated that the main functional loss is difficulty grasping objects.  

The range of motion of the fingers on each hand was: MCP joint, from zero to 80 degrees on flexion; for the PIP joint, from zero to 90 degrees on flexion; and for the DIP joint, from zero to 60 degrees on flexion.  For each thumb the range of motion was MCP joint, from zero to 90 degrees on flexion and interphalangeal (IP) joint, from zero to 80 degrees on flexion.  Pain was noted on motion.  There was no additional functional loss after 3 repetitive motion.  The examiner indicated that pain with use over time would cause further reduction in motion.  The examiner estimated at this time, the range of motion was: MCP joint, from zero to 75 degrees on flexion; for the PIP joint, from zero to 85 degrees on flexion; and for the DIP joint, from zero to 55 degrees on flexion.  For each thumb the range of motion was MCP joint, from zero to 85 degrees on flexion and IP joint, from zero to 75 degrees on flexion.  Pain was noted on motion.  During flare-ups: MCP joint, from zero to 70 degrees on flexion; for the PIP joint, from zero to 80 degrees on flexion; and for the DIP joint, from zero to 50 degrees on flexion.  For each thumb the range of motion was MCP joint, from zero to 80 degrees on flexion and IP joint, from zero to 70 degrees on flexion.  Muscle strength was 5/5.  There was not a gap between any finger and the proximal transverse crease on maximal finger flexion.  There was not a gap between the thumb pad and any finger.  The examiner indicated that pain with use over time and during flare ups would cause further reduction in motion.  There was no reduction in muscle strength or muscle atrophy.

Per this evaluation, the Veteran's limitation of motion for his fingers would be noncompensable under DC 5228-5230, but following DC 5002, a 10 percent application for the group of minor joints is used for what would otherwise be a noncompensable limitation of motion for the joints.  For the Veteran's index and long fingers, the 10 percent disability ratings are the highest disability ratings available under DC 5229.  For the right and left ring and little fingers, there is no compensable rating available under DC 5230.  For the Veteran's right and left thumbs, he would not be entitled to a compensable rating without a gap of one to two inches (2.5 to 5.1 cm) between the thumb pads and the fingers, with the thumbs attempting to oppose the fingers. 

Furthermore, compensation for pain is limited to a single 10 percent disability rating per joint when there is "no actual or compensable limitation of motion." See Mitchell, 25 Vet. App. at 36.  As such, a 10 percent rating for painful motion without compensable loss of range of motion is appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

Accordingly, a 10 percent rating and no higher is assigned for the Veteran's disability of the fingers of the left and right hands since the date of his initial claim. 

Chronic residuals of painful motion in the left and right knees due to Reiter's Syndrome

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.

On examination of the right knee in September 2008, the Veteran reported that his knee problems had its onset 20 years previously.  Right knee arthroscopy with debridement was performed 20 years earlier.  He reported intermittent pain in the right knee with over-activity such as prolonged walking.  He experienced giving out without falls 1-2 times a month.  He rated his pain as 4 on a scale of 10.  He did not use any assistive devices.  

On examination, the flexion of the right knee was 0-140 degrees (active and passive) with pain beginning at 110 degrees.  There was no additional limitation of motion.  There was noted crepitation and tenderness.  There was no effusion, instability, locking or subluxation.  There was no patellar, tendon, bursa, or meniscus abnormality.  His gait was normal.  There was no instability or tendon abnormality.  X-ray revealed mild spurring of the superior aspect of the patella.  There was a mild loss of joint space medially.  

At QTC examination in December 2016, the Veteran reported increased bilateral knee symptoms.  He described pain and stiffness during flare ups.  On examination, extension was to zero degrees and flexion was to 110 degrees for each knee.  There was no additional functional loss on repetitive motion.  The examiner estimated that flexion would be reduced to 105 degrees with repeated use over time and during flare ups, this was further reduced to 95 degrees for the right knee.  Whereas, for the left knee flexion would be reduced to 100 degrees with repeated use over time and during flare ups, this would be reduced to 90 degrees.  There was no reduction in muscle strength, instability, muscle atrophy, or subluxation.  He used a brace for the left knee.  The examiner indicated that pain and lack of endurance with use over time would cause further reduction in motion.  

With respect to ratings based on limitation of motion, the examinations reflect flexion limited to 90 degrees, at worst for either knee.  Extension was to 0 degrees. Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's motion far exceeds the levels required for compensable evaluations in excess of the 10 percent currently assigned.  Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261. 

The Veteran was granted a 10 percent rating for each knee based on painful motion causing functional impairment under 38 C.F.R. § 4.59.  Given the strength of the Veteran's flexion during this time, a rating higher than the minimum compensable rating for the knee is not warranted based on 38 C.F.R. § 4.59.  Accordingly, a 10 percent rating and no higher is assigned for the Veteran's left and right knee disability since the date of his initial claim. 

Chronic residuals of painful motion in the left and right ankles due to Reiter's Syndrome

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271.

"Moderate" is defined as "of average or medium quality, amount, scope, range, etc." Webster's New World Dictionary, Third College Edition (1988) at 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous." Id. at 828. 

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

On examination of the ankles in September 2008, the Veteran reported a history of pain and sprains over the years.  On examination, the range of motion of the right ankle was dorsiflexion 0-20 degrees (active and passive) and plantar flexion 0-45 degrees (active and passive), and the left ankle was dorsiflexion 0-15 degrees (active and passive) with pain beginning at 10 degrees and plantar flexion 0-45 degrees (active and passive) with pain beginning at 35 degrees.  There was no instability or tendon abnormality.  X-ray revealed mild spurring of the plantar surface of the calcaneus.  There were no significant degenerative changes or acute findings.  

At VA examination in December 2016, the Veteran reported increased ankle symptoms.  He had difficulty climbing stairs and walking for prolonged periods of time.  On examination, for each ankle, dorsiflexion was zero to 15 degrees and plantar flexion was zero to 40 degrees.  There was noted pain on movement.  There was no additional loss after repetitive use.  The examiner estimated that dorsiflexion would be reduced to 10 degrees with repeated use over time and during flare ups, this is further reduced to 8 degrees for the each ankle.  The examiner estimated that plantar flexion would be reduced to 35 degrees with repeated use over time and during flare ups this was further reduced to 30 degrees for the each ankle.  There was no evidence of muscle strength loss, atrophy or ankylosis.  The examiner indicated that pain and lack of endurance with use over time would cause further reduction in motion.  

Diagnostic Code 5271 provides for a 20 percent rating for limitation of motion that is marked.  Although there is no question that some limitation of motion of both ankles has been demonstrated, such limitation of motion amounts to no more than 8 degrees of dorsiflexion and 35 degrees of plantar flexion bilaterally.  Significantly, no alteration of gait has been demonstrated, and the veteran evidently does not need devices such as ankle braces.  X-ray studies have revealed minimal evidence of pathology in the right and left ankles.  There is no neurological deficit.  He has normal muscle strength in both ankles.  Based on this evidence, the Board finds that marked limitation of motion of has not been demonstrated with respect to either ankle. 

With respect to DeLuca factors, the Board has considered the applicability of higher ratings based on functional limitations caused by the bilateral ankle disability, including the Veteran's complaints of pain.  While the examiner noted decreased range of motion due to pain over repeated use and during flare ups, as pointed out above, this has not resulted in such functional limitations as an abnormal gait or loss of muscle strength.  Accordingly, the Board will not assign additional disability under the provisions of 38 C.F.R. §§ 4.40 and/or 4.45. 

Chronic residuals of painful motion in the left and right feet due to Reiter's Syndrome

A 10 percent evaluation is assigned for a moderate foot disability, a 20 percent evaluation is assigned for a moderately severe foot disability and a 30 percent evaluation is assigned for a severe foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Nonunion or malunion of the tarsal or metatarsal bones are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5283.  A moderate disability is rated at 10 percent, a moderately severe disability is rated at 20 percent, and a severe disability is rated at 30 percent.  Actual loss of use of the foot is rated at 40 percent.

On examination of the feet in September 2008, the Veteran reported his medical history and symptoms.  He stated that plantar fasciitis was diagnosed 10 years previously.  Symptoms were treated with ibuprofen.  His then-current symptoms were bilateral foot pain upon rising and on prolonged standing.  He stated that the pain was 4 on a scale of 10.  He stated that he had pain 4 out of 7 days.  There were no incapacitating episodes.  He reported bilateral foot pain along the plantar surface.  

On examination, there was tenderness of the entire plantar surface from the heel to the arch and evidence of abnormal weight bearing.  However there was no objective evidence of painful motion, swelling, weakness, instability, hammertoes, hallux valgus, or malunion.  His gait was normal.  The diagnosis was plantar fasciitis, bilateral.  

Plantar fasciitis is defined as "inflammation involving the plantar fascia especially in the area of its attachment to the calcaneus and causing pain under the heel in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993). 

At the December 2016 QTC examination, the Veteran reported his medical history and symptoms.  He described constant soreness of the feet.  He reported flare ups of pain and stiffness.  He had difficulty walking and prolonged periods of time.  On examination there was noted pain on movement and on weight-bearing which led to functional loss.  The examiner indicated that there would be increased pain on repeated use over time and during flare-ups.  There would be increased pain on prolonged walking.  The examiner described the severity of the foot disability as mild.

The Board finds that a higher rating in excess of 10 percent is not warranted as the evidence of record, to include the examination reports, does not more nearly approximate a "moderately severe" foot injury.  The Board also finds unwarranted any additional increase here based on an on 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca.  Though the Veteran has expressed pain on motion, the Rating Schedule already accounts for his noted limitations.

For these reasons, the Board finds that the Veteran's bilateral foot disability does not more nearly approximate a rating in excess of 10 percent for the entire initial rating period on appeal.


ORDER

Entitlement to a compensable evaluation prior to March 1, 2014, for chronic residuals of painful motion in the left wrist due to Reiter's Syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion in the left wrist due to Reiter's Syndrome is denied. 

Entitlement to a compensable evaluation prior to March 1, 2014, for chronic residuals of painful motion in the right wrist due to Reiter's Syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion in the right wrist due to Reiter's Syndrome is denied. 

Entitlement to a 10 percent rating prior to March 1, 2014, for chronic residuals of painful motion in the fingers of the left hand due to Reiter's Syndrome is granted. 

Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion in the fingers of the left hand due to Reiter's Syndrome, is denied. 

Entitlement to a 10 percent rating prior to March 1, 2014, for chronic residuals of painful motion in the fingers of the right hand due to Reiter's Syndrome is granted. 

Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion in the fingers of the right hand due to Reiter's Syndrome, is denied. 

Entitlement to a 10 percent rating prior to March 1, 2014, for chronic residuals of painful motion of the left knee due to Reiter's Syndrome is granted. 

Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion of the left knee due to Reiter's Syndrome, is denied. 

Entitlement to a 10 percent rating prior to March 1, 2014, for chronic residuals of painful motion of the right knee due to Reiter's Syndrome is granted. 

Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion of the right knee due to Reiter's Syndrome, is denied. 

Entitlement to a 10 percent rating prior to March 1, 2014, for chronic residuals of painful motion of the left ankle due to Reiter's Syndrome is granted. 

Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion of the left ankle due to Reiter's Syndrome, is denied. 

Entitlement to a 10 percent rating prior to March 1, 2014, for chronic residuals of painful motion of the right ankle due to Reiter's Syndrome is granted. 

Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion of the right ankle due to Reiter's Syndrome, is denied. 

Entitlement to a 10 percent rating prior to March 1, 2014, for chronic residuals of painful motion of the left foot due to Reiter's Syndrome is granted. 

Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion of the left foot due to Reiter's Syndrome, is denied. 

Entitlement to a 10 percent rating prior to March 1, 2014, for chronic residuals of painful motion of the right foot due to Reiter's Syndrome is granted. 

Entitlement to an evaluation in excess of 10 percent for chronic residuals of painful motion of the right foot due to Reiter's Syndrome, is denied. 


REMAND

As noted, the Court remanded the issue regarding entitlement to a higher evaluation for GERD.  Current finding are needed to adjudicate the case.  

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to determine the severity of GERD. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for each disability on appeal. 

2. Thereafter, re-adjudicate the issue on appeal

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


